Exhibit 28 (j)(ii) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM As the independent registered public accounting firm, we hereby consent to the use of our report dated October 27, 2011 on the financial statements of the NRM Investment Company (the "Fund") and to all references to our firm included in or made a part of this Post-Effective Amendment No. 39 under the Securities Act of 1933 and Post-Effective Amendment No. 39 under the Investment Company Act of 1940 to NRM Investment Company’s Registration Statement on Form N-1A (File Nos. 002-66073 and 811-02955), including the references to our firm under the heading “Financial Highlights” in the Prospectus and “Independent Registered Public Accounting Firm” in the Statement of Additional Information. Abington, Pennsylvania October 27, 2011
